Weston J.
delivered the opinion of the Court.
The question presented to our consideration is, whether the notice given, to which no answer was relumed, is sufficiently certain and definite to conclude the town notified. The notice states that John Stetson and family had become chargeable to the plaintiffs. It is agreed that the expenditures, for which a reimbursment is sought in this action, were incurred for the relief of one of the sons of John Stetson, who had become diseased in the manner stated in the notice ; part arising from the payment of the bills of the surgeon who attended him, and part for supplies furnished to the father, for the express purpose of being administered to the son. The son then was the pauper relieved, and he, and not the father, was the party liable to be removed. Upon the authority of the cases of Embden v. Augusta, and of Bangor v. Deer Isle, cited in the argument, and upon the principles and for the reasons therein stated, which it is unnecessary here to repeat, wo are of opinion that the notice in this case is insufficient, and the nonsuit is therefore confirmed, with costs for the do fendanip.